DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant canceled Claims 1-6 and added new claims 7-8 in the reply filed 6/24/2022. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US 2014/0007823) and in further view of Pang et al (US 2015/0143811) and in further view of Winegar (US 5,738,024) and in further view of Giras et al (US 4,029,952).

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the difference between US 2014/0007823 and the present invention are:
(1A) through optimized operation […] distributed utilization of the heat of the boiler is able to be realized in the process of variable load, so as to improve the efficiency of the boiler;
(1B) through the operation and regulation […] it is ensured that the SCR catalyst is maintained at the operating temperature in full working conditions to improve efficiency;
(1C) adjustments made in the process improve the output power of the coal-fired power generation system and efficient and flexible collaborative operation is realized.
In response to applicant's argument that the above improved efficiencies through 1A-1C are obtained, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Office further maintains that all of the structural limitations of the present Claim 7 are either taught or suggested by Qian or obvious modifications of Qian in view of Pang, Winegar, and Giras.

Applicant also argues that the differences between US 2015/0143811 are:
(2A) the heat recovered is only used to heat the SCR catalyst while the present application is also able to cool the SCR catalyst system;
(2B) improve efficiency is achieved by maintaining the SCR operating temperature in full-working condition.
This argument is unpersuasive since Qian in view of Pang discloses all of the same structure including connections to the cold storage tank and therefore is able to cool the SCR catalyst system.
Furthermore, Pang discloses a mode of operation wherein medium flows from the cold storage tank to the heat exchanger to transfer heat from the exhaust to the heat transfer medium (see [0027]).  Pang also discloses that catalysts have lower and upper performance temperature thresholds and the controller may control the thermal storage system to a suitable range between the upper and lower temperature thresholds (see Figure 5 and [0030]).  Therefore, Pang suggests a method which cools the SCR denitration catalyst system when the temperature of the SCR catalyst increases above the upper threshold.
The currently cited Winegar also discloses a catalytic reduction apparatus for fossil fuel power plants and a method of operation comprising SCR catalyst on the surface of heat exchange elements where a controller obtains a signal from a temperature sensor which sends signals to valves which circulates a cooling or a heating medium to the heat exchanger in order to improve the efficiency of the SCR catalyst by maintaining an optimum temperature for the catalyst.

Applicant also argues in the Remarks at the Middle of Page 10 that the feedwater temperature in the present application is able to actively adjust the load, so that the feed water temperature is not certain under different loads.  The argument is unpersuasive since Pang discloses an apparatus which also adjusts the feedwater temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US 2014/0007823) and in further view of Pang et al (US 2015/0143811) and in further view of Winegar (US 5,738,024) and in further view of Giras et al (US 4,029,952).
	Qian discloses a heating system for heating heat-transfer oil using boiler flue gas comprising:
	(1) a boiler;
	(2) a heat-transfer oil heater (i.e. a thermal storage medium heater) disposed the flue;
(3) an economizer also disposed in the flue (see Abstract); and
	(4) the water inlet pipe of the economizer (i.e. the feed water inlet of the economizer) connected with a feedwater pump and through a first flow control valve (see [0027]).
	Qian further discloses that the heat-transfer oil releases the heat energy inside a heat consumption device to fully utilize the high temperature and heat energy of the flue gas (see [0023]).  Qian also discloses the arrangement where the exhaust heat utilization device is capable of recycling part of the exhaust heat of the flue gas for compensating energy to the economizer (see [0025]).
	Qian does not disclose:
(1) where a thermal storage medium heater is used in connection with a low temperature storage tank and high temperature storage tank and the low and high temperature storage tanks are connected to an internal SCR denitration catalytic module and connected to a thermal storage feedwater heater connected to the feedwater heater inlet of the economizer.
(2) the catalytic module comprising a heating unit and catalytic unit where the heating unit comprises a thermal exchange tube and a catalytic coating coated on the thermal exchange tube set; and
(3) where the pumps are variable frequency pumps.
	Regarding low temperature and high temperature storage tanks connected to an internal SCR denitration catalytic module and Pang discloses a system for heating a catalyst in an exhaust gas system of a turbine engine comprising a thermal storage system having at least one storage tank to store thermal energy in a medium where the system is configured to transfer heat from the medium to the at least one catalyst (see [0004]). Pang further discloses that the thermal storage system is used to store heat for later use in heating an SCR catalyst system during periods of low temperature (see [0015]).  Pang further discloses a system comprising heat exchangers for drawing heat from the heat sources including exhaust gas (see [0021]). Pang further discloses an embodiment wherein the system comprises a cold storage tank and a hot storage tank (see Figure 2).  Pang further discloses controlling the thermal storage system by adjusting heat transfer components such as valves and pumps between the thermal storage system and the heat sources and exhaust treatment system (see [0022]).  Pang also discloses a system where the thermal storage medium is oil (see [0021]).
	Pang therefore reads on the low temperature storage tank and hot temperature storage tank which necessarily have connections to the SCR catalytic module and medium pumps and medium control valves.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to make a system as disclosed by Qian, comprising a cold storage tank and hot storage tank connected by ports and valves to the catalytic module and the heat source (i.e. exhaust gas or flue gas) as disclosed by Pang since Pang suggests that control helps reduce emissions during periods of lower temperature and increase the efficiency of the catalyst system during periods that would otherwise be inefficient.
	It also would also have been obvious to one of ordinary skill in the art at the time of filing of the invention prepare the system as disclosed by Qian and connect the thermal storage tanks with the feedwater heater to improve the energy efficiency of the system utilizing the heat energy of the flue gas since Pang suggests using thermal storage to improve energy efficiency and Qian suggests recycling part of the exhaust heat of the flue gas for compensating heat to the economizer. 
Regarding the catalytic module comprising a heating unit and catalytic unit where the heating unit comprises a thermal exchange tube and a catalytic coating coated on the thermal exchange tube set, Winegar discloses an apparatus and method for reducing NOx pollution in the flue gas produced by a power plant using heat exchanger elements having extended surfaces which contain a SCR catalyst with the heat exchanger elements located in the flue gas stream.  Coolant is passed through the heat exchanger elements cool the catalyst with a temperature control system used to maintain the catalyst at its optimum temperature such that the maximum conversion NOx is achieved (see Col 2, Ln 10-20).  Winegar further discloses an apparatus where a heating medium is supplied to the heat exchanger to heat the catalyst in instances when the flue gas temperature is relatively low (see Col 3, Ln 52-60).  Winegar discloses advantages in avoiding temperature cycling, prolonging the life of the catalyst and optimizing the efficiency of conversion regardless of variations in flue gas flow or temperature (see Col 2, Ln 10-30).  Winegar further discloses that by controlling the temperature of the catalyst as opposed to the temperature of the flue gas, it is possible to reduce the size of the equipment necessary for maintaining temperature (See Col 4, Ln 41-44).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the system as disclosed by Qian and Pang, where the catalytic module comprises heat exchanging pipes with SCR catalyst coated on the surfaces through which the heat transfer medium flows as disclosed by Winegar to improve the efficiency of the catalyst while obtaining an improvement in the size of the equipment necessary as suggested by Winegar.
Regarding the pumps being variable frequency pumps, Pang further discloses the system wherein the sensors enable the controller to provide control signals to adjust heat transfer components (e.g. valves, pumps, flow restrictors or regulators, pressure regulators) between the thermal storage system and the heat sources and exhaust treatment system (see [0022]).
Giras discloses an electric power plant system having multiple computer systems for controlling the flow of feedwater by setting the speed of the boiler feed pumps (i.e. where the pumps are variable frequency pumps) and the positions of the valves (See Col 10, Ln 18-20).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the system as disclosed by Qian and Pang where the pumps are variable frequency pumps as disclosed by Giras since Giras suggests that both valves and variable frequency pumps can be used to control the flow rate of a fluid in a power plant system.
	Regarding Claim 8, Pang further discloses an operating method where the system comprises sensors including temperature sensors measuring exhaust temperature, catalyst temperature, heat source temperature, and tank temperature (See [0022]).  Pang further discloses the system wherein the sensors enable the controller to provide control signals to adjust heat transfer components (e.g. valves, pumps, flow restrictors or regulators, pressure regulators) between the thermal storage system and the heat sources and exhaust treatment system (see [0022]).  Pang further discloses that the controller executes instructions to control the heat transfer for heating the catalysts in the catalysts system (see [0024]).  Pang therefore reads on a method comprising the step (A) comprising adjusting the operating temperature of the catalytic module through adjusting the pumps and valves where the catalyst temperature is measured and opening and closing the thermal storage medium control valves depending on whether the temperature is in the operating range.
Pang also discloses that catalysts have lower and upper performance temperature thresholds and the controller may control the thermal storage system to a suitable range between the upper and lower temperature thresholds (see Figure 5 and [0030]).  Pang discloses a method comprising using the thermal storage system to cause heat transfer medium from the hot storage tank to flow to the heat exchanger to transfer heat to the catalyst system to heat up the catalysts (i.e. the step A3 heating the inlet gas of the SCR catalyst system to control an interior gas temperature of the SCR catalyst when the temperature is low) (see [0027]). Pang discloses a method causing the heat transfer medium to flow from the cold storage tank to the heat exchanger to transfer heat from the exhaust and to the hot storage tank (i.e. step A2 cooling the inlet gas of the SCR catalyst system to control an interior gas temperature of the SCR catalyst when the temperature is too high) (see [0027]).  
Winegar also discloses a method of operation where a temperature controller obtains a signal from a temperature sensor and sends a signal to a valve which adjusts the flow of coolant and cools the SCR catalyst (see Col 3, Ln 25-43).  Winegar further discloses a mode of operation which supplies a heating medium to the heat exchanger when the flue gas is relatively slow (see Col 3, Ln 53-60).  Winegar suggests that the maximum reductions of NOx can be achieved by maintaining the optimum temperature for maximum conversion for the catalyst (see Col 4, Ln 1-23).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method of operating the apparatus where the temperature of the catalyst is controlled within the upper and lower temperature threshold by sensing a temperature and controlling the thermal storage medium flow to cool or heat the inlet gas to the SCR catalyst system as suggested by Pang and Winegar to maintain an optimum operating temperature of the SCR catalyst as suggested by Pang and Winegar.
Pang also discloses the system where the controllers can control the heat transferred to the medium in the storage tanks (See [0023]).  Winegar also discloses a controller that controls the cooling medium temperature and flow rate so as to maintain the optimum temperature given the temperature differential related to the temperature sensed on the fin (See Col 4, Ln 1-11).  Pang and Winegar each therefore reads on a step (B) for calculating the thermal storage capacity of the high temperature storage tank and the low temperature storage tank and opening the pump if the thermal storage is insufficient.
	Regarding step (C) when the coal-powered power generation system needs to rapidly increase load, opening the second feedwater control valve, reducing the opening degree of the first feedwater control valve, meanwhile, opening the fourth thermal storage medium pump and adjusting a rotation speed of the fourth thermal storage medium pump and opening degree of the second feedwater control valve so as to adjust a power output of the coal-fired power generation system, 
	Giras discloses an electric power plant having computer system comprising a first level control fir the feedwater pumps and the feedwater valves by a feedwater control which responds to load demand from the boiler demand generator and to process variables to keep the feedwater flow dynamically in line with the load demand (see Col 10, Ln 18-32).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for operating the power station as disclosed by Qian and Pang where the method comprises controlling the control valves and pumps to the feedwater as disclosed by Giras so that the load of the power plant can be controlled to the load demand and suggested by Giras.
	Regarding the operating temperature of the SCR module, Pang discloses the method where the temperature of the exhaust gas and catalyst has higher efficiency when above certain temperatures such as 300, 350, or 400°C (see [0020]).  Winegar further suggests that different catalysts have a temperature range at which it is most effective (See Col 4, Ln 13-23).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method where the temperature is controlled to any workable or optimum range overlapping with Pang’s greater than 300°C including the claimed range to perform the exhaust purification at the highest efficiency as suggested by Pang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        7/28/2022

/SALLY A MERKLING/SPE, Art Unit 1738